t c summary opinion united_states tax_court mehdi h hajiyani petitioner v commissioner of internal revenue respondent docket no 5818-o0s filed date mehdi h hajiyani pro_se roger w bracken for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure - - the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioner's federal income taxes of dollar_figure dollar_figure and dollar_figure for and respectively the issues for decision are whether petitioner a was in the trade_or_business of lending money b and if so is entitled to deductions for business_expenses business bad_debts and the net operating losses therefrom and c is entitled to deduct real_estate rental losses in excess of dollar_figure our resolution of these issues will determine the computational issue of whether petitioner is entitled to credit for the elderly or disabled under sec_22 in or background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioner resided in rockville maryland at the time his petition was filed in this case since petitioner has been employed as an associate professor of chemistry at the university of the district of columbia udc petitioner was generally engaged in his professorial duties from the middle of august through the middle of may in some years petitioner taught evening classes and in others day classes because of the lack of a graduate chemistry program at udc petitioner had no research responsibilities requiring additional time commitments to the school from through petitioner reported interest_income from loans he made or purchased notes representing loans in amounts varying from dollar_figure to dollar_figure beginning in petitioner also engaged in purchasing residential real_estate for leasing and for resale petitioner used an enclosed deck off his master bedroom as an office for his professorial loan and real_estate activities the office had a desk a home telephone extension a copy machine a computer and miscellaneous items petitioner's money-lending activity petitioner reported income from lending money beginning in for each of the years and petitioner filed a federal_income_tax return to which he attached a schedule c profit or loss from business reporting interest_income from his loan activity of dollar_figure and dollar_figure respectively for petitioner received interest_income from the notes he was holding in the total amount of dollar_figure petitioner however offset against his interest_income an amount claimed for bad_debts of dollar_figure to arrive at a net bad_debt_loss of dollar_figure reported on schedule c after adding the loss to claimed business_expenses of dollar_figure petitioner reported on schedule c a net_loss from business of dollar_figure for q4e- respondent determined that petitioner had not established the existence or bases of his loans that they were related to a trade_or_business or that they became wholly worthless in respondent disallowed petitioner's bad_debt deduction in and instead allowed a dollar_figure investment loss on schedule d capital_gains_and_losses in each of the years and the loans for which petitioner claimed the bad_debt deduction in fall into five general categories a group of loans to real_estate broker dominick aloi aloi debt loans made in connection with the used-car business of donald tooke tooke loans real_estate loans made to individuals secured_by mortgages or deeds of trust an unsecured loan made to an individual and personal loans made to friends and acquaintances the aloi debt dominick aloi was a real_estate broker or agent who in owned and operated the nick aloi real_estate co in frederick maryland between may and august of mr aloi executed a series of promissory notes totaling dollar_figure the notes did not represent new loan proceeds but were instead renewed promises on unpaid loans made in earlier years in the years prior to mr aloi had not been making full payments on the loans the notes were short-term notes usually for days were often renewed more than once and gradually grew in number to the - face amounts of the notes often exceeded the loan proceeds the borrower received two of the new notes both dated date are promises to pay unpaid interest on earlier loans petitioner and mr aloi had worked together on some real_estate deals in prior years during the course of their relationship petitioner made between and loans to mr aloi because of their previous dealings when he made the loans at issue here petitioner did not receive a loan application from mr aloi request a financial statement require collateral or check the credit references of mr aloi in november of petitioner filed against mr aloi in the circuit_court for frederick county maryland a complaint for confession of judgment for the face_amount on notes including the described above among other allegations in response mr aloi alleged that the interest rate on some of the notes was usurious the court agreed that interest on some of the notes was usurious assessed monetary penalties against petitioner and in february of entered judgment against mr aloi to the extent of dollar_figure since date petitioner has received nominal payments on the judgment he obtained against mr aloi on date mr aloi petitioner and dr douglas tavenner another judgment creditor of mr aloi executed an agreed payment - - schedule for allocating payments by mr aloi on their respective judgments the tooke loans mr tooke doing business as alliance leasing co alliance solicited investors through a houston newspaper advertisement to finance his purchase of used cars for resale floor planning he also sought financing for buyers who wanted to purchase his used cars petitioner and mr tooke eventually agreed that petitioner would guarantee up to dollar_figure of floor- planning debt with independence bank n a bank on or about date the bank granted a line of credit to mr tooke to finance his floor planning petitioner guaranteed mr tooke's promissory note by pledging as security with the bank a dollar_figure certificate of deposit cd beginning in november of mr tooke defaulted on his loan agreement with the bank in december of petitioner sued mr and mrs tooke and the bank seeking repayment of the loans made to mr tooke and the return of the dollar_figure cd that he had pledged as security for the tooke loan the bank notified petitioner that it intended to foreclose on the cd and on date filed a counterclaim against mr tooke and petitioner petitioner thereafter agreed to the liquidation of his cd and paid attorney's_fees to the bank because of the illness of mr tooke and his lack of assets petitioner's lawyer ina letter - dated date recommended that he also reach a settlement with mr tooke as part of his business mr tooke provided financing to buyers of his used cars during their business relationship petitioner purchased used-car-buyers' notes from mr tooke at a discount when mr tooke sold a car on credit he would accept a promissory note for the amount of the loan and place a lien on and retain title to the vehicle sold he would then sell the note to petitioner for an amount less than the face_amount of the note petitioner would receive the note the lien and the title to the vehicle during petitioner purchased from mr tooke discounted auto loan notes before the end of all of the borrowers on the notes petitioner purchased from mr tooke had defaulted on their payments to petitioner for all loans save one petitioner received title to the financed vehicle of the nine for which he received title petitioner retains the title to all except one for which he received payment of dollar_figure on date during four of the vehicles were the subject of notice to petitioner by mechanics lienors that they intended to foreclose on the vehicles because of unpaid bills for towing storage or repairs petitioner did not pay any of the claims and permitted the liens to be foreclosed real_estate loans petitioner worked primarily through a loan or mortgage broker the loan broker solicits both lenders and borrowers through various methods including advertisements typically higher risk borrowers will go to a loan broker to obtain a loan and the broker will in turn seek a lender like petitioner usually the broker will collect all the information about the borrower including a loan application and credit check and then send a package to the potential lender for consideration the lender may then meet with the borrower to negotiate the interest rate and to go to settlement the loan broker charges a fee that is paid_by the borrower the daniels loan in april of james and suzanne daniels the danielses executed a promissory note in the amount of dollar_figure payable to merwin coad secured_by a deed_of_trust at the time of this loan the property was burdened by an existing first deed_of_trust in favor of redstart corp redstart merwin coad sold the danielses' second deed_of_trust note to petitioner in june of redstart informed petitioner that the danielses were in default on their first deed_of_trust note on date petitioner authorized a foreclosure sale of the daniels property in an attempt to ensure payment of the debt due to him secured_by a second deed_of_trust notice of --- - the trustee sale was published on august and and the auction was held on date there were no bids and petitioner retained his lien interest in the daniels property at the date of trial the brown loans in july of petitioner lent robert and megan brown the browns dollar_figure toward the purchase of an interest ina cooperative located in washington d c the browns gave petitioner a promissory note in the face_amount of dollar_figure bearing annual interest of percent petitioner received a security_interest in the browns' cooperative at the time of petitioner's loan the cooperative was encumbered by an existing security_interest for an earlier loan of dollar_figure made by ncb savings bank ncb on date petitioner and the browns signed an agreement revising the terms of the browns' note increasing it from dollar_figure to dollar_figure to account for unpaid interest petitioner was notified in october of and march of that the browns were delinquent in making payments on their obligation to ncb on date mr brown filed a petition in bankruptcy under an amended chapter plan filed date petitioner was to be paid directly by the debtor mr brown as a secured creditor on date ncb held a - foreclosure sale of the browns' cooperative share certificate subject_to its lien the johnson loan on date petitioner purchased a dollar_figure promissory note made by robert johnson which was secured_by a second deed_of_trust petitioner purchased the note for dollar_figure at the time petitioner purchased the dollar_figure note the johnson property was subject_to a first deed_of_trust securing a note of dollar_figure in favor of barclay's american mortgage barclay's petitioner foreclosed on the johnson property to collect on his note and in february of obtained a judgment that resulted in petitioner's taking title to the property subject_to barclay's first deed_of_trust mr johnson subsequently filed a petition for bankruptcy the norman beard loan on date tony norman and jeffrey beard executed a promissory note payable to petitioner for dollar_figure secured_by a second deed_of_trust on property located in washington d c the borrowers received loan proceeds of dollar_figure petitioner foreclosed on the property in june of acquiring title to the property subject_to a first deed_of_trust after obtaining title to the property petitioner leased the house to various tenants on date the first trust lender foreclosed on the property the fuller loans in october of edwin fuller executed a promissory note payable to petitioner for dollar_figure secured_by a first deed_of_trust on unimproved property located in the state of maryland in mr fuller agreed to sell the property to michael mason subject_to the deed_of_trust in september of mr mason executed a promissory note for dollar_figure payable to petitioner secured_by a first deed_of_trust the dollar_figure face_amount of the note was to retire the fuller note for dollar_figure with the remaining dollar_figure intended to fund a construction loan the proceeds of which were to be released in stages at settlement mr mason received a construction draw of dollar_figure on date petitioner foreclosed on the property because mr mason had failed to pay the required property taxes petitioner paid property taxes of dollar_figure before receiving title to the property petitioner having received title to the property sold it in the international loan network loans in november of petitioner purchased at a discount from merwin coad two promissory notes each secured_by a second deed_of_trust on respective properties located in washington d c each note was in the amount of dollar_figure for which he paid dollar_figure in the maker of the notes international loan network filed for bankruptcy the trustee in bankruptcy subsequently determined that the fair market values of the properties securing petitioner's loans were less than the amounts owed on the properties and abandoned them in bankruptcy both properties were sold at foreclosure on date in order to pay the senior secured creditor the unsecured swift loan for dollar_figure petitioner obtained from jed wilbourn a note for dollar_figure made by gerald swift in on date petitioner became a judgment lien creditor of gerald and jolynn swift in the amount of dollar_figure with respect to the advancement to them of loan proceeds of dollar_figure in in the swifts filed a petition for bankruptcy petitioner filed a proof_of_claim for both notes with the bankruptcy court personal loans wooton petitioner lent his friends lorenzo and betty wooton dollar_figure for which they executed a note to him for dollar_figure in june of the wootons issued to petitioner in payment of the loan a check for dollar_figure that was dishonored for nonsufficient funds rawoof petitioner lent his friend mohamed rawoof dollar_figure on date to pay for utilities for apartment buildings he owned in new york in december of mr rawoof petitioned for - - bankruptcy and listed petitioner as an unsecured creditor on date petitioner was notified by the bankruptcy court that mr rawoof had been discharged from certain of his debts including that to petitioner petitioner's real_estate activity in petitioner owned separate parcels of residential_real_property either individually or in partnership with his spouse petitioner owned one other parcel of real_estate in partnership with someone other than his spouse the properties were usually subject_to 1-year or 6-month leases but became month-to-month upon lapse petitioner reported income or loss from his real_estate rental activities on schedule e supplemental income and loss on his form sec_1040 u s individual_income_tax_return for and petitioner reported total rental losses of dollar_figure dollar_figure and dollar_figure discussion petitioner's money-lending activity respondent argues that petitioner was not engaged in the trade_or_business of lending money and alludes to sec_183 activities not engaged in for profit to conclude from the record in this case that petitioner did not intend to make a ‘petitioner reported on schedule e a total loss of dollar_figure but on line of the form_1040 for he claimed a rental real_estate loss of dollar_figure the discrepancy is unexplained profit from his lending activity would defy common sense the court will not reiterate all the facts and circumstances in support but finds from the record that petitioner lent money with the intent to make a profit see 315_f2d_731 9th cir affg tcmemo_1961_256 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs determining whether petitioner's lending money for profit rose to the level of a trade_or_business is a somewhat more difficult inquiry that petitioner was a chemistry professor does not preclude him from also being in another trade_or_business at the same time see curphey v commissioner 1t c but petitioner must show not only that his primary purpose for engaging in the activity was for income or profit but also that he engaged in the activity with continuity and regularity groetzinger v 480_us_23 in order to be considered a trade_or_business petitioner's lending activity must be extensively carried on 61_tc_318 32_tc_604 affd 276_f2d_368 4th cir see also barrish v commissioner 31_tc_1280 -- - some of the factors which have been considered in determining whether a taxpayer is engaged in the trade_or_business of lending money include the total number of loans made the time period over which the loans were made the adequacy and nature of the taxpayer's records whether the loan activities were kept separate and apart from the taxpayer's other activities and whether the taxpayer actively sought out lending business ruppel v commissioner tcmemo_1987_248 mccrackin v commissioner tcmemo_1984_293 we have also considered the amount of time and effort expended in pursuit of the lending activity and the relationship between the taxpayer and his debtors see 33_tc_226 21_tc_407 see also 375_f2d_36 5th cir the court finds that the factors in the record are indicative of petitioner's being in the trade_or_business of lending money in the years through see serot v commissioner tcmemo_1994_532 affd without published opinion 74_f3d_1227 3d cir ruppel v commissioner supra the court therefore concludes that petitioner was in the trade_or_business of lending money during the years at issue petitioner is entitled to deduct business_expenses on schedule c for the years through associated with his money-lending business if petitioner shows all the necessary - elements he may also deduct the bad_debts claimed for a bad_debt is deductible in the taxable_year during which it becomes wholly or partially worthless sec_166 generally the taxpayer must show that the debt is worthless and the year the debt became worthless see rule a 60_tc_36 affd in part revd in part and remanded 496_f2d_899 5th cir petitioner has made no argument that the burden_of_proof shifting provisions of sec_7491 effective for court proceedings arising in connection with examinations commencing after date have application to this case nor has he offered any evidence that he has complied with the requirements of sec_7491 a worthlessness there is no standard test or formula for determining the worthlessness of a debt within a given taxable_year the determination depends on the particular facts and circumstances of each case 77_tc_582 the facts and circumstances must show both the fact and the year of worthlessness 280_us_445 crown v commissioner supra it is generally accepted that the year of worthlessness is fixed by identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery crown v commissioner supra pincite federated graphics cos v commissioner tcmemo_1992_347 in - determining worthlessness the value of any collateral as well as the financial condition of the debtor will be taken into consideration sec_1_166-2 income_tax regs facts are sufficient to show worthlessness where debt is uncollectible and legal action to enforce payment would probably not result in satisfaction of a judgment sec_1_166-2 income_tax regs a debt is worthless where it lacks present_value and appears to lack potential for collectibility at any time in the future 53_tc_491 affd f 2d a7 9th cir lelandais v commissioner tcmemo_1976_ bankruptcy is generally an indication of the worthlessness of at least part of an unsecured and unpreferred debt sec_1_166-2 income_tax regs petitioner claimed the debts at issue here as a lump-sum deduction for total worthlessness on his schedule c for respondent argues that even if petitioner was lending money as a trade_or_business he has not shown his bases in the amounts lent or established that the debts were wholly worthless in the court examines first the issue of worthlessness sec_166 provides that for debts that become wholly worthless within the taxable_year there shall be allowed a deduction in contrast under sec_166 congress has provided the secretary with discretion he may allow the deduction of a partially worthless_debt in an amount not in -- - excess of the part charged off within the taxable_year see sec_1_166-3 income_tax regs courts have recognized the commissioner's discretion and will not disturb his determination unless it is plainly arbitrary and unreasonable 64_tc_856 affd without published opinion 538_f2d_320 3d cir 26_tc_276 affd per curiam 253_f2d_715 2d cir 25_tc_311 affd per curiam 236_f2d_959 3d cir petitioner has not raised the issue of partial worthlessness of any of the specific debts here at issue and we will not consider it see 126_f2d_588 2d cir accord 129_f2d_288 2d cir petitioner is therefore entitled to claim a bad_debt deduction under sec_166 only for debts that became wholly worthless within the taxable_year the court however has examined the record and is unable to find by a preponderance_of_the_evidence that any of petitioner's loans became wholly worthless within any of the years before the court the aloi debt the group of notes from mr aloi to petitioner was the subject of a lawsuit brought by petitioner to reduce his claims to judgment the litigation proceeded through the years at issue and not until did the court enter judgment largely in favor of petitioner it seems unlikely that a reasonable business person would spend substantial time and money to collect a wholly worthless_debt petitioner still receives payments albeit nominal in amount on the aloi judgment the tooke loans with respect to petitioner's dollar_figure guarantee of the tooke floor-planning credit line and its attendant litigation the parties stipulated evidence of a settlement recommendation by petitioner's attorney in june of the recommended settlement reguired that petitioner acquiesce in the liquidation of his collateral by the creditor if the settlement was entered into in and there is no evidence to show otherwise petitioner's debt became worthless in see sec_1_166-9 d income_tax regs there was no right of subrogation in the agreement between petitioner and mr tooke that would delay the determination of the year of worthlessness see sec_1 e income_tax regs as to the used-car-buyers' notes petitioner purchased from mr tooke all the borrowers defaulted in of the nine for which he received title petitioner retains the title to all except one which he exchanged for a payment of dollar_figure on date petitioner testified that it was not clear when some of the notes became worthless petitioner had not obtained credit - - or financial reports on the persons whose auto loans he bought from mr tooke he added that he had nothing to gain by taking action so his attitude was in many cases just wait and see what happens although petitioner allowed mechanics lienors to foreclose on four of the vehicles in or there is no evidence that the notes secured_by the vehicles did not become worthless in years before or after the foreclosures a debt does not become worthless merely because the creditor elects not to enforce the obligation 560_f2d_627 5th cir brewer v commissioner tcmemo_1992_530 suman v commissioner tcmemo_1967_84 petitioner's failure to attempt collection allows the inference that the notes were already worthless in or real_estate loans petitioner failed to produce evidence of identifiable events that could fix the year of total worthlessness of his real_estate loans in some instances even if the year could be determined we are unable to determine what the amount of the loss might have been because of partial collection in_kind the daniels loan was the subject of default foreclosure and nonsale at foreclosure the stipulation by the parties recites an unlikely chronology that petitioner received notices from mechanics lienors in and that petitioner permitted the liens to be foreclosed on the cars in --- - all in the year petitioner retained a lien interest of unknown value the brown note was made in and renewed in the next relevant event was the filing of a petition in bankruptcy by mr brown in the johnson note was the subject of a foreclosure suit resulting in a judgment conveying to petitioner the deed_of_trust property of unknown value at some later unknown date mr johnson filed for bankruptcy petitioner obtained title to property of unknown value securing the norman beard loan in and then leased the property to various tenants until the fuller property of unknown worth foreclosed on by petitioner in was sold by him in for an unknown amount the maker of the iln notes filed for bankruptcy in and the property securing petitioner's notes was insufficient to pay secured creditors senior to petitioner without evidence of the financial situation of the debtors and the value of collateral petitioner obtained we are unable to determine that in through the subject loans became totally lacking in value and lacked any potential for future collectibility see 27_tc_330 affd 253_f2d_928 3d cir dean v commissioner tcmemo_1970_75 the evidence is insufficient to show that the real_estate loans became worthless in the years at issue unsecured swift loan petitioner became a judgment lien creditor of the swifts in as a result of their failure to pay notes made in the next relevant event for which we have any evidence is that in the swifts filed a petition in bankruptcy there are no other identifiable events that can be considered to fix the worthlessness of the swift notes in or personal loans the wooton and rawoof loans were made to friends of petitioner in june of the wootons gave petitioner a check that was subsequently dishonored on an unspecified date the rawoof loan was discharged in bankruptcy in there is no evidence that the wooton loan became worthless during the years at issue there is evidence that the rawoof loan became worthless in petitioner however has not shown that the dominant as opposed to merely a significant motivation for either loan was business related see 405_us_93 self-serving statements alone will not suffice to prove a taxpayer's business_purpose in advancing money id the record in this case is not sufficient for the court to find that petitioner is entitled to a deduction with respect to his loans other than as allowed by respondent on schedules d for the years under consideration because petitioner has failed to - - prove the year and fact of worthlessness of the loans deducted in we need not reach the issue of whether he has shown his bases in the various loans petitioner's real_estate rental_activity respondent determined that petitioner is not entitled to real_estate rental losses claimed in and because his rental_activity is a passive_activity for which losses are disallowed additionally respondent determined that petitioner is not entitled to the real_estate rental loss claimed for because his rental_activity is a passive_activity and he was not a real_estate_professional engaged ina real_property business for the year under sec_469 if a taxpayer is an individual the passive_activity_loss for the taxable_year shall not be allowed the term passive_activity_loss means the amount by which the aggregate losses from all passive activities exceed the aggregate income from all passive activities for the taxable_year sec_469 except for taxpayers entitled to treatment under sec_469 special rules for taxpayers in real_property business the term passive_activity includes any rental_activity sec_469 subsection c governing taxpayers in a real_property business was added to sec_469 as part of the revenue reconciliation act of publaw_103_66 secs - a 107_stat_416 the provisions of subsection c of sec_469 are effective for taxable years beginning after date id sec c 107_stat_441 two of the taxable years before us and precede the effective date of the special rules for taxpayers in real_property business contained in subsection c thus for those years petitioner may not rely on the special rules to relieve him of the generally applicable strictures of sec_469 denying deductions for passive_activity_losses sec_469 with respect to rental_real_estate_activities in which an individual actively participates provides that the sec_469 disallowance will not apply to a maximum of dollar_figure of passive_activity_losses there is allowed only one dollar_figure offset for all of petitioner's rental activities per year sec_469 for the year petitioner reported items on schedule e after taking into consideration rental passive_income petitioner reported individually owned real_estate rental losses of dollar_figure partnership real_estate rental losses of dollar_figure and this nonapplication or exemption begins to be phased out where the taxpayer's adjusted_gross_income exceeds a certain level in some circumstances dollar_figure sec_469 - - total rental real_estate passive_activity_losses of dollar_figure petitioner reported no other income from passive activities petitioner's passive_activity_loss for the year is therefore dollar_figure for the years and petitioner's returns reveal on schedules e respective passive_activity_losses from individually and partnership owned residential_rental_property totaling dollar_figure and dollar_figure because respondent determined that petitioner actively participated in the listed rental activities the sec_469 a disallowance of a passive loss deduction will not apply to dollar_figure of petitioner's passive losses for each of the years and the remainder of petitioners' passive_activity_losses from each respective year that is disallowed as a deduction may be carried over to the next taxable_year for application against income from passsive activities if any and the dollar_figure offset sec_469 sec_1_469-1 f income_tax regs for petitioner's tax_year the provisions of subsection c of sec_469 are effective the special rules for taxpayers in real_property business contained in subsection for purposes of sec_469 petitioner must aggregate his individual and partnership real_estate rental income and losses as passive_activity income and losses sec_1 a and b income_tax regs see also sec_1 2t dad v b temporary income_tax regs fed reg date - - c provide that if its provisions apply to a taxpayer real_estate rental_activity will not be a passive_activity and each of the taxpayer's interests in real_estate rental will be treated separately under the section sec_469 a to qualify for treatment under sec_469 petitioner must show that more than half the personal services he performed in trades_or_businesses during were performed in real_property trades_or_businesses in which he materially participated sec_469 b in addition petitioner must show that he performed more than hours of services during the year in real_property trades_or_businesses in which he materially participated sec_469 b the evidence shows that in petitioner spent substantial time in the trades_or_businesses of teaching chemistry and lending money aside from petitioner's vague testimony the only evidence of the amount of petitioner's personal services performed in with respect to his real_estate rental property consists of two calendars that do not describe the amount of time he spent related to the rental properties either individually or in the aggregate see sec_1_469-5t temporary income_tax regs fed reg date because the evidence does not support the application of sec_469 to petitioner and his real_estate rental_activity in the court concludes that he is not entitled to -- p7 - deduct losses from passive_activity in excess of those allowed by respondent for the year reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
